MR. JUSTICE BOTTOMLY:
I dissent in this case, for several reasons, including the reason that where no reciprocity, in truth and in fact exists, we should not continue to send money out of this country to Yugoslavia, a Communist controlled country, for use there in opposition to our form of government.
In In re Spoya’s Estate (Olsen v. Ivaneevic), 129 Mont. 83, 282 Pac. (2d) 452, I pointed out, in my dissent thereto, that in examining the evidence presented to prove reciprocity, the foreign heirs had failed to make a ease. The Spoya case involved a death in 1949. In that case, as here, reciprocity concerned *346heirs residing in the country of Yugoslavia. Yugoslavia at that time and today is governed by the Communist Party. See Encyclopedia Britannica, 1958 Edition, and Britannica, 1959 year book, page 178.
Courts take judicial notice of declarations and decisions by our Secretary of State of the United States in relation to the form of government in foreign countries. The majority opinion in the Spoya case, supra, determined, that as of the date of death there involved, reciprocity of inheritance existed between the United States of America and the Communistic Federal Peoples Bepublic of Yugoslavia. The question here involved is whether reciprocity of inheritance and free transfer of such inherited money existed between the United States of America and Yugoslavia in May of 1955, as required by our law, and whether or not respondents established that fact by competent evidence.
The Spoya case does not control here and serves as no precedent at all upon this issue for the reasons that it expressly did not decide that reciprocity between the countries in question would exist in the future and the Montana statutes concerning reciprocity were changed in 1951 and 1953.
The law, as amended, now imposes upon the foreign heirs the burden of proving by competent evidence that (1) reciprocity of inheritance exists between the foreign country and the United States, and (2) that such foreign country places no restrictions whatever upon the movement of all the money or property belonging to the foreign heirs out of such foreign country to an heir, devisee and/or legatee residing in the United States.
The sole question presented on this appeal is whether the respondents presented competent evidence to sustain the burden of proof demanded of them by section 91-520, B.G.M. 1947. This is a mandate of the legislature.
The documentary evidence admitted is far too voluminous to review in detail. We think it should be noted that a great *347deal of it was incompetent and proved nothing as to the issue of this case. In fact, a document was introduced and admitted in evidence in this case which this court had held in the Spoya case, supra, was incompetent and not capable of admission in a court of law in Montana. Of course, the admission may have been a concession to the counsel for the Yugoslavia Government since he practices law, although not admitted to the Montana Bar, only infrequently in this state. The record herein sets a high of inadmissible exhibits and evidence.
For the record, I must comment upon a few of the principal documents presented by the foreign heirs to prove what the Montana law commands must be proved.
For proof of reciprocity of inheritance the respondents rely upon the following: A United States-Serbian Treaty of 1882 and the Constitution of Yugoslavia; The treaty is designated “The Treaty of Commerce and Navigation between Serbia and the United States. ” As to its legal effect in proving reciprocity, the Supreme Court of California in In re Arbulich’s Estate, 41 Cal. (2d) 86, 257 Pac. (2d) 433, 437 (It should be noted that this Arbulich’s case went to the Supreme Court of the United States, 346 U. S. 897, 74 S. Ct. 219, 98 L. Ed. 398, where the appellant’s certiorari was denied. Their motion for leave to file petition for rehearing thereon was likewise denied 347 U. S. 908, 74 S. Ct. 426, 98 L. Ed. 1066), said:
“Appellant contends, nevertheless, that the provisions of Article II of a treaty entered into in 1881 between the United States and the Kingdom of Serbia, 22 Stat. 964 (of which the present Republic of Yugoslavia is the successor government) and certified by the Secretary of State of the United States as remaining in full force and effect between this country and Yugoslavia, are applicable and controlling in appellant’s favor on the issue of reciprocity. It may be noted that the first paragraph of Article II seemingly treats only of ‘citizens of the United States in Serbia [Yugoslavia] and Serbian [Yugoslav] subjects in the United States,’ rather than as is the situation in *348the present ease, of a United States citizen who dies in the United States and leaves property to a Yugoslav subject who is in Yugoslavia, and therefore is not here applicable.” With this interpretation apparently the United States Supreme Court agreed.
The Constitution of Yugoslavia was admitted containing, the respondents contended, two important clauses respecting proof of reciprocity. This Constitution was also admitted in evidence in the Spoya case, supra. However, the respondent was forced to amend this contention when it was found the Yugoslav Constitution had been amended in 1953, and one of the provisions relied upon no longer existed. The other provision merely says the right of inheritance in Yugoslavia exists. This does not prove reciprocity. Even this concession may exist but is never an actuality. Have we forgotten how Hitler’s government collected millions from the estates of decedents in this country and the heirs in Germany never collected a cent but such proceeds used to perfect Hitler’s war machine?
In addition, the. respondent introduced a document entitled a “Binding Interpretation of Yugoslavian Law by the Yugoslavian Supreme Court.” This was issued without a lawsuit and without parties litigant. It reiterated the United States-Serbian Treaty was in full force and effect. Such decrees are common in Communistic dominated countries, such as Yugoslavia and Communist China, the courts decree the party desires. The treaty’s legal effect was disposed of in the Arbulich case, supra, by the California Supreme Court and the Supreme Court of the United States.
To show that money may be transferred freely from Yugoslavia to the United States citizen who may inherit, the respondents relied upon (1) an agreement made between the Yugoslav Government and the United States of America in 1948, wherein it was agreed that the Yugoslav government would pay American citizens some $17,000,000 in settlement of claims of American property owners whose property had been nationalized. Reaching the terms of this agreement was facilitated by the fact that *349the United States had in its possession $47,000,000 worth of blocked Yugoslav gold at that time. The payment for nationalized property does not relate to free transfer of inherited property. (2) A receipt signed by one Geya Eonai, a resident of California, acknowledging he had received some $2,907.74 of a total of at least $5,000 he was to get from an estate in Yugoslavia. That is a very liberal discount, the government usually retains at least three fourths to one hundred percent of such accounts. The receipt was signed May 25, 1954. Plainly this heir had more money coming from this estate.
Yet this case was tried in the district court in 1957, and no proof was introduced that Eonai had ever received the rest of his inheritance. In addition the foreign heirs introduced a large number of decrees of Yugoslav courts showing that American heirs were decreed property from estates in Yugoslavia. Whether these were final decrees or not is not known. However, the decree to Eonai is the only one close to the date of death pertinent here accompanied by a receipt. And Eonai was not shown to have received his full inheritance, and never will. The foreign heirs could not and did not prove their ease. I must reiterate what I said in my dissent in the case of Olsen v. Spoya, supra, and add that since that dissent was written, the conduct of Communist Yugoslavia has proved that my contentions therein were well-founded. I would reverse the judgment of the district court and order that a judgment be entered escheating the undisposed of property of the decedent, all accumulated here under the protection of our laws, to the State of Montana for its school funds, its rightful owner.